

116 HR 1807 IH: Highly Rural Veteran Transportation Program Extension Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1807IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Young introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo extend the authorization of appropriations to the Department of Veterans Affairs for purposes of
			 awarding grants to veterans service organizations for the transportation
			 of highly rural veterans.
	
 1.Short titleThis Act may be cited as the Highly Rural Veteran Transportation Program Extension Act. 2.Extension of authority to make grants to Veterans Service Organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note), as most recently amended by section 107 of the Department of Veterans Affairs Expiring Authorities Act of 2018 (Public Law 115–251; 132 Stat. 3168), is amended by striking 2020 and inserting 2021.
		